DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 	Claim(s) 1-12 and 16-20 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 13-15 is/are acknowledged as cancelled.
	The action is NON-FINAL. 


Response to Arguments
Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 15, 17, 18, 19, and 20 under 35 U.S.C. 103 as being unpatentable over US 2012/0201738 to Kwon, et al. in view of: (i) Sanaye, et al., Multi-objective optimization of shell and tube heat exchangers, Applied Thermal Engineering 2010; 30: 1937-1945 (hereinafter “Sanaye at __”), and (ii) Chemical Engineer’s Handbook pp. 11-1 to 11-54 (Robert H. Perry and Cecil H. Chilton ed., 5th ed., McGraw-Hill 1973) (hereinafter “Perry’s at __”), as understood, the Remarks rely on the amendments specifying the intercalating agent or the oxidizing agent. (Remarks of 1/7/2021 at 5). This is persuasive. While Kwon does teach nitric acid (Kwon 1: [0007]), this is understood as in connection with describing the prior art.  The rejection is WITHDRAWN.     
II. With respect to the rejection of Claim(s) 10 and 16 under 35 U.S.C. 103 as being unpatentable over US 2012/0201738 to Kwon, et al. in view of: (i) Sanaye, et al., Multi-objective optimization of shell and tube heat exchangers, Applied Thermal Engineering 2010; 30: 1937-1945 (hereinafter “Sanaye at __”), and  (ii) Chemical Engineer’s Handbook pp. 11-1 to 11-54 (Robert H. Perry and Cecil H. Chilton ed., 5th ed., McGraw-Hill 1973) (hereinafter “Perry’s at __”) as applied in “Rejection I” above, and further in view of: (iii) US 2009/0169467 to Zhamu, et al., this rejection was not substantively traversed. (Remarks of 1/7/2021 at 6). The analysis is presumed correct. The rejection is WITHDRAWN in view of the discussion above.     
III. With respect to the rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over US 2012/0201738 to Kwon, et al. in view of: (i) US 2017/0260637 to Zhamu, et al. and  (ii) US 4,642,201 to Vogel, this rejection is mooted by cancellation and is accordingly WITHDRAWN.      
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 17, 18, 19, and 20– or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0201738 to Kwon, et al. in view of:
(i) US 2009/0028777 to Zhamu, et al. 
(ii) Sanaye, et al., Multi-objective optimization of shell and tube heat exchangers, Applied Thermal Engineering 2010; 30: 1937-1945 (hereinafter “Sanaye at __”), and 
(iii) Chemical Engineer’s Handbook pp. 11-1 to 11-54 (Robert H. Perry and Cecil H. Chilton ed., 5th ed., McGraw-Hill 1973) (hereinafter “Perry’s at __”).  

With respect to Claim 1, this claim has been amended to require requires “a) providing a reacting slurry containing a mixture of (i) particles of a graphite or carbon material and (ii) an intercalant, an oxidizing agent, or a combination of an intercalant and an oxidizing agent, wherein said intercalating agent or oxidizing agent is selected from an acid, a lithium salt, a sodium salt, lithium perchlorate, sodium perchlorate, potassium perchlorate, potassium manganese, lithium manganese, sodium manganese, hydrogen peroxide, or a combination thereof, wherein said acid is selected from nitric acid, carboxylic acid, phosphoric acid, sorbic acid, acetic acid, or a combination thereof.” Kwon teaches a slurry containing graphite and at least an oxidizing agent. See e.g. (Kwon 3: [0057], passim). Sulfuric acid is taught. Id. To the extent Kwon may not teach the new intercalant as claimed, this difference does not impart patentability. Zhamu (i.e. the Applicants) have stated “The exfoliation step in the instant invention does not involve the evolution of undesirable species, such as NOx and SOx, which are common by-products of exfoliating conventional sulfuric or nitric acid-intercalated graphite compounds.” (Zhamu 4: [0054]). The Examiner is only relying on Applicants characterization of sulfuric acid or nitric acid intercalation as “conventional” and not “combining” Zhamu with Kwon. The Examiner agrees, 
Claim 1 further requires “b) providing a pipe having a plurality of flow channels to accommodate said reacting slurry, wherein at least one of said flow channels has an internal wall surface and a volume (having a length and a cross-sectional area having a diameter or a width and a height) and a total internal wall surface area-to-volume ratio from 10 to 4,000 cm-1.” Kwon teaches what is reasonably construed as a pipe, as it is delivering a fluid or slurry. See (Kwon 3: [0056]-[0058]). Figure 1 is set forth below, with the arrow showing what is construed as a pipe:

    PNG
    media_image1.png
    473
    732
    media_image1.png
    Greyscale

(Kwon “Fig. 1”) (arrow/annotation added). This pipe feeds microreactor 8. (Kwon 3: [0056]-[0058]; “Fig. 1”). The “microreactor” is effectively a plate heat exchange. See (Kwon 3: [0058]) (“A micro-reactor(8) consists of multiple micro-channel modules(8a, 8b, 8c, 8d, 8e, 8f, 8g) surrounded by heat-exchangers(17) to control temperature strictly. . . . Each micro-channel 
The specification refers to the “pipe having a plurality of flow channels” language in the context of describing another heat exchanger, understood to be of the shell and tube heat exchanger. The Specification states:
[0048] As further illustrated in FIG. 3(A) and FIG. 3(B), the flow channels can be provided for in a pipe-shape or tubular-shape finite volume reactor having one channel in one pipe (e.g. 20, 24) or multiple channels in one pipe (e.g. 22a, 22b, 26a, 26b, and 26c). The flow channels can have any cross-sectional shape (e.g., circular, rectangular, square, or irregular, etc.). These channels may be cooled by a cooling fluid brought in contact with the exterior wall surfaces of the pipes or tubes.

 (S. 4: [0048]) (emphasis added). So, while the claim recites “a pipe having a plurality of flow channels to accommodate said reacting slurry,” as understood, what is really being described is a shell and tube heat exchanger. Thus, one way of looking at the difference between the claims and the prior art is the difference of heat exchanger being employed. This difference does not impart patentability. Official notice that shell and tube heat exchangers exist, is taken. The Sanaye reference is but one piece of evidence. Perry’s is another piece of evidence. See e.g. (Sanaye at 1937, coll. 2 et seq. – “our selected E type TEMA shell and tube heat exchanger”) and (Perry’s at 11-4 – “one pass shell,” interpreted as addressing the “pipe” language, 11-5, col. 2 – “There is no limitation on the number of tube-side passes,” another way of saying one or more passes). 
Substitution of one known heat exchanger for another reflects substation of known elements to achieve predictable results, i.e. the exchange of heat. This does not impart patentability. MPEP 2143. Furthermore, note that Sanaye discusses shell and tube heat exchangers, setting forth a host of variables and relationships to optimize design. Sanaye concludes, stating:


(Sanaye at 1945, col. 1). One would be motivated to employ a shell and tube heat exchanger for the ability to maximize effectiveness and minimize cost, etc. 
	As to the specific diameters, surface areas and volumes, these are all variables that have been identified by those of skill in the art as variables to be optimized. These are the teachings of Sanaye. See (Sanaye at 1938 – “Nomenclature”) (di and do = tube diameter, L = tube length). The equations/relationships are well known. (Sanaye, entire document). Sanaye explicitly calls for these to be optimized. (Sanaye at 1945 – 9. Conclusions) (“A shell and tube heat exchanger was optimally designed by defining two objective function (total cost and effectiveness) and applying genetic algorithm technique. The effectiveness was maximized and total cost was minimized.”).Optimization of a result-effective variable does not impart patentability. MPEP 2144.05. Alternatively or additionally, Kwon teaches that the dimensions (and in turn surface area for heat transfer) are related to maintaining a favorable temperature. (Kwon 2: [0047]). This is understood as a result-effective variable, the optimization of which does not impart patentability. MPEP 2144.05. Alternatively or additionally, one would be motivated to change dimensions to control the temperature, per Kwon. (Kwon 2: [0046]-[0047]).  
Claim 1 further requires “c) moving said reacting slurry continuously or intermittently through said at least one or a plurality of flow channels, enabling reactions between said graphite or carbon particles and said intercalant and/or oxidant to occur substantially inside said flow channels to form a graphite intercalation compound (GIC) or oxidized graphite or oxidized carbon material as a precursor material.” The slurry is moved through the channels and reacted. (Kwon 2: [0047] et seq.). 
As to Claim 2, graphene is taught. (Kwon 2: [0042]). 
As to Claim 3, heat exchangers are taught. (Kwon 2: [0046]). The discussion of Claim 1 is relied as well. 
As to Claim 4, cooling means are taught. (Kwon 2: [0046]). 
As to Claim 5, the discussion of dimensions in Claim 1 is relied on. 
As to Claim 6, the discussion of dimensions in Claim 1 is relied on.
As to Claim 7, the discussion of dimensions in Claim 1 is relied on.
As to Claim 8, the discussion of dimensions in Claim 1 is relied on.
As to Claim 9, at least thermal shock is taught. (Kwon 2: [0042]). 
As to Claim 11, as Kwon teaches single layer graphene (Kwon 2: [0042]), the GIC is understood as being Stage-1. 
As to Claim 12, at least single layer graphene is taught. (Kwon 2: [0042]).
As to Claim 17, Kwon teaches reaction for a certain amount of time. (Kwon 3: [0047]). Recycling through the reactor(s) to achieve the desired amount of reaction/residence time is obvious to one of skill in the art, assumed to possess some basic chemical engineering principles. 
Claim 18, the temperatures are taught. (Kwon 3: [0050]). Optimizing the time is an obvious expedient to facilitated the desired exfoliation. Note in Kwon this might be accomplished by changing the flow rate in the vertical furnace (Kwon 3: [0050]), well within the skill in the art. 
As to Claim 19, the dimensions are taught. (Kwon 2: [0042]). 
As to Claim 20, less than 1% oxygen is taught. (Kwon 2: [0042]).

II. Claim(s) 10 and 16 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0201738 to Kwon, et al. in view of:
(i) US 2009/0028777 to Zhamu, et al.
(ii) Sanaye, et al., Multi-objective optimization of shell and tube heat exchangers, Applied Thermal Engineering 2010; 30: 1937-1945 (hereinafter “Sanaye at __”), and 
(iii) Chemical Engineer’s Handbook pp. 11-1 to 11-54 (Robert H. Perry and Cecil H. Chilton ed., 5th ed., McGraw-Hill 1973) (hereinafter “Perry’s at __”) as applied in “Rejection I” above, and further in view of:
(iv) US 2009/0169467 to Zhamu, et al. 

The discussion of “Rejection I” is incorporated herein by reference.
As to Claim 10, the milling techniques are known. Official notice is taken. As evidence, but one of Applicants prior applications, Zhamu ‘467. See (Zhamu ‘467 5: [0069]). Applicants put these techniques in the public domain. Use of them is obvious. MPEP 2143. 
As to Claim 16, this claim basically recites all forms of graphite. Kwon teaches graphite. (Kwon passim). To the extent this is insufficient to read on the claim, the Examiner takes official notice that the claimed species have been used in various graphite exfoliation schemes. As evidence, the Examiner relies on Applicants characterizations: “Further, prior art processes for the preparation of NGPs typically begin with intercalation of graphite particles (mostly natural flake graphite) to form a graphite intercalation compound (GIC), followed by exfoliation of the GIC.” (Zhamu ‘467 5: [0060]). Other species, like mesocarbon, etc. are taught. (Zhamu ‘467 passim). Use of known materials consistent with known uses does not impart patentability. MPEP 2143. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736